430 F.2d 1350
75 L.R.R.M. (BNA) 2117, 63 Lab.Cas.  P 11,167
HEAVY CONTRACTORS ASSOCIATION, Inc., Appellee,v.INTERNATIONAL HOD CARRIERS CONSTRUCTION AND GENERALLABORERS' UNION OF AMERICA, LOCAL No. 1140, Appellant.
No. 19836.
United States Court of Appeals, Eighth Circuit.
Sept. 8, 1970.

David D. Weinberg, Omaha, Neb., for appellant.
Malcolm D. Young, Omaha, Neb., for appellee; William E. Naviaux, Omaha, Neb., on brief.
Before VOGEL, HEANEY and BRIGHT, Circuit Judges.
PER CURIAM.


1
Heavy Contractors Association, Inc., plaintiff-appellee, brought this suit against the International Hod Carriers Construction and General Labors' Union of America, Local No. 1140, defendant-appellant, for a declaratory judgment as to the rights and other legal relations between plaintiff and defendant by reason of a collective bargaining agreement entered into between the parties, and to declare such contract valid and enforceable.  In a carefully considered opinion, now published as Heavy Contractors Association, Inc. v. International Hod Car., L. No. 1140, D.C.Neb., 1969, 312 F. Supp. 1345, Chief Judge Robinson held that the District Court had jurisdiction to use declaratory judgment procedure, that a valid and enforceable contract existed between the parties which had neither been modified nor terminated by mutual consent.  After careful consideration of the record and the contentions of the parties, we are in complete agreement with Chief Judge Robinson's opinion and find that substantial evidence in the record supports his conclusion.  We affirm on the basis of his opinion as published.